Exhibit 10.31

January 17, 2012

Hologic, Inc.

35 Crosby Drive

Bedford, MA 01730

Dear Robert:

Pursuant to that certain Asset Purchase Agreement (the “Original Agreement”) by
and among K-V Pharmaceutical Company, a Delaware Corporation (“Acquiror”), Cytyc
Prenatal Products Corp., a Delaware corporation (“Cytyc”), and Hologic, Inc., a
Delaware corporation (“Seller”), dated as of January 16, 2008 and as amended by
letter agreements dated January 8, 2010 (“Amendment No. 1”), February 4, 2011
(“Amendment No. 2”), February 10, 2011 (“Amendment No. 3”), March 10, 2011
(“Amendment No. 4”), and April 27, 2011 (“Amendment No. 5” and the Original
Agreement as amended by Amendment No. 1, Amendment No. 2, Amendment No. 3,
Amendment No.4, and Amendment No. 5 the “Amended Agreement”), the Acquiror and
the Seller are entering into this Amendment (“Amendment No. 6”) to amend certain
provisions of the Amended Agreement as of the date hereof. In consideration of
the terms set forth in this Amendment No. 6, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Acquiror and the Seller agree as follows:

1. Section 4.2(b) of the Amended Agreement is amended and restated in its
entirety as follows:

 

  “(b) Subject to the terms and conditions of this Agreement:

 

  (i) On the Transfer Date, the Acquiror shall pay to the Seller $12,500,000
(the “First Additional Purchase Price Payment”).

 

  (ii) On January 17, 2012, the Acquiror shall pay to the Seller $12,500,000.

 

  (iii) Prior to August 4, 2012, the Acquiror shall provide written notice to
the Seller as of its intention to pay the remainder of the Purchase Price in
accordance with Payment Schedule 1 set forth in subsection (iii)(A) below or
payment Schedule 2 set forth in subsection (iii)(B) below and Acquiror will
thereafter be responsible for paying the remainder of the Purchase Price in
accordance with the payment schedule identified in such notice. If no such
election is made by the Acquiror prior to August 4, 2012, the Acquiror will be
deemed to have selected Payment Schedule 1.

 

  (A) Payment Schedule 1

(1) On August 4, 2012, the Acquiror shall pay to the Seller $45,000,000;

(2) On November 4, 2012, the Acquiror shall pay to the Seller $20,000,000.



--------------------------------------------------------------------------------

(3) On February 4, 2013, the Acquiror shall pay to the Seller $20,000, plus, any
amount due pursuant to subsection (iii)(A)(2) and previously unpaid.

(4) On May 4, 2013, the Acquiror shall pay to the Seller $10,000,000 plus, any
amount due pursuant to subsection (iii)(A)(2) or (iii)(A)(3) and previously
unpaid.

(5) On the earlier to occur or (1) the occurrence of an Event of Default under
that certain Indenture by and among the Acquiror, the Guarantors named therein
and the Wilmington Trust FSB as Trustee dated as of March 17, 2011 (as the same
may be amended from time to time) and (ii) March 16, 2015, the Acquiror shall
pay to the Seller the Royalty Amount for the period beginning on February 4,
2012 and ending on August 4, 2012.

(6) Notwithstanding the foregoing, if the Acquiror makes the payment of
$45,000,000 owed to the Seller pursuant to subsection (iii)(A)(1) at any time
prior to August 4, 2012 (the date of such $45,000,000 payment being referred to
herein as the “45 Million Payment Date”), the Royalty Amount required to be paid
pursuant to subsection (iii)(A)(5) shall be calculated during the period
beginning on February 4, 2012 and ending on the $45 Million Payment Date, which
Royalty Amount shall be paid within ten business Days of such $45 Million
Payment Date, and the payments required to be made by the Acquiror to the Seller
pursuant to subsections (iii)(A)(2), (iii)(A)(3) and (iii)(A)(4) shall
thereafter be due from the Acquiror to the Seller at three month intervals
following the $45 Million Payment Date.

(7) In the event that Acquiror fails to make any of the payments required to be
made pursuant to subsection (iii)(A)(2), (iii)(A)(3), (iii)(A)(4), (iii)(A)(5)
or (iii)(A)(6) in full when due (a “Quarterly Payment Default”), the Acquiror
shall pay to the Seller the Royalty Amount for the delinquent quarterly payment
period (less any Accrued Royalty Amount previously paid with respect to such
delinquent quarterly period) within ten Business Days of such delinquent
quarterly due date and such failure shall not be considered a Payment Default
for purposes of Section 12.4 hereof if such Royalty Amount is so paid. Following
any Quarterly Payment Default, the Royalty Amount shall continue to accrue
during subsequent quarters until Acquiror pays in full any delinquent payment(s)
under Subsections (iii)(A)(2), (iii)(A)(3), (iii)(A)(4), (iii)(A)(5) and/or
(iii)(A)(6) as the case may be (the “Accrued Royalty Amount”), with such Accrued
Royalty Amount to be paid within ten Business Days after payment in full of any
delinquent payment(s).

 

  (B) Payment Schedule 2

(1) On August 4, 2012, the Acquiror shall pay to the Seller $7,307,692.30, plus
the Royalty Amount for the period beginning on February 4, 2012 and ending on
August 4, 2012.



--------------------------------------------------------------------------------

(2) On each of the next twelve successive monthly anniversaries of August 4,
2012, the Acquiror shall pay to the Seller $7,307,692.30.

(3) Within ten Business Days of February 4, 2013, the Acquiror shall pay to the
Seller the Royalty Amount for the period beginning on August 5, 2012 and ending
on February 4, 2013.

(4) Within ten business Days of August 4, 2013, the Acquiror shall pay to the
Seller the Royalty Amount for the period beginning on February 5, 2013 and
ending on August 4, 2013.

For purposes of this Section 4.2(b), the term “Royalty Amount” shall mean an
amount equal to 5% of Net Sales booked by the Acquiror and any Affiliates of the
Acquiror during the applicable period from the sale of Gestiva. For purposes
hereof, “Net Sales” shall mean the gross amount invoiced by Acquiror or its
Affiliates for sales of Gestiva to independent third parties, less, and only to
the extent such items were actually incurred by the Acquiror or its Affiliates
as a result of the sale of Gestiva, (a) trade, quantity and/or cash discounts,
incentive payments or rebates actually booked, taken or allowed; (b) discounts,
refunds, rebates, chargebacks, retroactive price adjustments; (c) actual returns
and allowances, (d) freight charges, shipping, delivery, insurance and packing
charges, and (e) taxes (other than income taxes, but including excise, value
added, sales and use taxes), duties or other governmental charges levied on the
sale or measured by the invoiced amount, absorbed by the Acquiror or its
Affiliates.

The Acquiror shall not, nor shall it permit or cause any Affiliate to, directly
or indirectly shift the sales of Gestiva, or shift revenue of any kind derived
therefrom; from one period to another or otherwise manipulate the sale of
Gestiva, or manipulate the revenue of any kind derived therefrom, in a manner
intended to avoid the payment of any portion of the Royalty Amount during any
period within which the Royalty Amount is payable by the Acquiror to the Seller.

The Acquiror agrees to keep all usual and proper records and books of account
and all usual and proper entries relating to the sale of Gestiva for a period of
four years following the date of the Gestiva NDA Approval Date. The Seller may
cause an audit and/or inspection to be made, with at least five Business Days
prior written notice to the Acquiror, of the applicable Acquiror records and
facilities in order to verify the Royalty Amount with respect to any applicable
period within which the Royalty Amount is payable by the Acquiror to the Seller.
Any such audit will be conducted at the Acquiror’s facilities during the regular
business hours of the Acquiror without disruption to the Acquiror’s business.
The Acquiror agrees to provide the Seller’s audit team with access to the
relevant records and facilities of the Acquiror. Any such audit will be paid for
by the Seller, provided however, that in the event that such audit uncovers a
shortfall in the Royalty Amount with respect to the applicable period that
exceeds 10% or more of the Royalty Amount paid to the Seller during the
applicable audited period, the Acquiror shall promptly upon demand reimburse the
Seller for the reasonable costs of such audit.

Notwithstanding anything to the contrary contained herein, the Acquiror may make
any of the foregoing payments on or before their due dates. The date on which
the Acquiror makes the final payment contemplated by Section 4.2(b)(iii)(A)
above or Section 4.2(b)(iii)(B) above, as applicable, is the “Final Payment
Date”, and the Royalty Amount shall not be computed on any Net Sales occurring
after the Final Payment Date.”



--------------------------------------------------------------------------------

2. The Amended Agreement as amended by this Amendment is hereby ratified and
confirmed. The terms of this Amendment No. 6 shall govern and control in the
event of any conflict between the terms of this Amendment and the terms of
(a) any correspondence, discussion or other oral arrangements, agreements or
understandings between the parties regarding the subject matter contained
herein, and/or (b) the Amended Agreement. On a go-forward basis, references to
the “Agreement” shall mean references to the Amended Agreement, as modified by
this Amendment.

3. The provision of ARTICLE XIII of the Original Agreement shall apply to this
Amendment, mutatis mutandis, as if such provisions were set forth herein (with
such non-substantive modifications to such provisions as are necessary to
effectuate the terms of this Amendment, without varying the substantive terms
hereof).

4. Capitalized terms used and not otherwise defined herein have the meanings
assigned to them in the Original Agreement. This Amendment may be executed in
one or more counterparts, each of which will be deemed an original copy of this
Amendment and all of which, when taken together, will be deemed to constitute
one and the same agreement.

Sincerely yours,

ACQUIROR:

 

K-V PHARMACEUTICAL COMPANY,

a Delaware corporation

By:  

/s/ Gregory J. Divis

Name: Gregory J. Divis Title: President and CEO

Acknowledged and agreed as of the date first

written above:

SELLER:

HOLOGIC, INC.,

a Delaware corporation (on its own behalf and as the successor to Cytyc Prenatal
Products Corp.)

 

By:  

/s/ Robert Cascella

Name: Robert Cascella Title: Chief Executive Officer